DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ZOLTAN FUTAKI and MARIANN GYORGY,
                           Appellant,

                                    v.

          DEUTSCHE BANK NATIONAL TRUST COMPANY,
  as Trustee for Harborview Mortgage Loan Pass-Through Certificates,
                            Series 2006-5,
                              Appellee.

                              No. 4D19-2672

                           [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
CACE18002430.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   Nancy M. Akerman of Akerman LLP, Tallahassee, and William P. Heller
of Akerman, LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., and KUNTZ, J. and SHEPHERD, CAROLINE, Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.